Citation Nr: 1705373	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-39 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinea versicolor.

2.  Entitlement to service connection for a right shoulder condition, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992 and from February 2003 to May 2004, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.  He had additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied these claims in a February 2016 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in October 2016 granting an October 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran's representative before the Court and VA's Office of the General Counsel ("the parties").  The Court's Order remanded the matters for action consistent with the terms of the JMPR.

The Board's February 2016 decision also remanded the issues of entitlement to service connection for residuals of a right ankle sprain, an eye disorder, bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU).  The RO has not yet completed the requested development and readjudicated the four issues remanded in the February 2016 Board decision.  Thus, these issues have not yet been returned to the Board for further appellate processing, and are not currently within the scope of the instant remand.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

These matters must be remanded pursuant to the October 2016 JMPR.  In the October 2016 JMPR, the parties agreed that a remand was needed for these claims to ensure compliance with the two prior Board remands in February 2014 and January 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

In regard to the Veteran's skin disorder increased rating claim, the most recent VA examination took place in May 2015.  The May 2015 VA examiner indicated the Veteran has intermittent breakouts or rash several times per year, usually precipitated by sweating, but he did not have a rash during the examination.  However, the parties agreed the examiner did not provide an explanation as to why the Veteran's skin examination could not take place during a flare-up.  Therefore, the opinion was deemed inadequate and a new VA skin examination is required upon remand.

Additionally, the parties agreed clarification is required with regard to the Veteran's treatment for his skin condition with prescription shampoo.  The May 2015 examiner noted the Veteran's use of a prescription shampoo for his skin disorder for 6 weeks or more, but not constantly in the past 12 months.  Clarification must be requested from the Veteran as to what type of shampoo is being prescribed and if it is comparable to a corticosteroid or other immunosuppressive drug, to potentially support a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes that this claim could potentially be affected by litigation concerning the case Johnson v. McDonald, 27 Vet. App. 497 (2016).  There is a stay of adjudicating certain claims that may be affected.  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, given the clear instructions from the October 2016 Court Order lifting the stay for this case, the Board will remand for the instructed development and any implications from the litigation will be addressed at a future date.

Pursuant to the February 2014 Board remand, complete treatment records from the Veteran's private dermatologist, Dr. S.S., should be requested.  There is an April 2014 release from the Veteran.  Additionally, all outstanding VA treatment records should be obtained.

With regard to the Veteran's claim of service connection for a right shoulder condition, the Veteran was afforded a VA examination in May 2015.  The examiner indicated the Veteran's complaints of right shoulder pain are less likely than not a result of service and that his complaints are at least as likely as not a result of the abnormal findings from the January 2013 x-rays.  The parties agreed the opinion was not adequate as it did not discuss whether the Veteran's right shoulder complaints are related to an undiagnosed illness as a result of service.  Thus, the opinion did not comply with the prior remands and an additional VA examination and opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records since September 2015 and associate them with the claims file, including from the Orlando VA Medical Center.

2.  Obtain the Veteran's outstanding private treatment records, including from his private dermatologist Dr. S.S.  Notify the Veteran that he may provide releases to obtain any outstanding private treatment records, or that, in the alternative, he may submit any such outstanding records directly to VA himself.

3.  Notify the Veteran that he may submit information related to his prescribed shampoo, with regard to treatment for his skin disorder.

4.  After completing the required preliminary development, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected tinea versicolor.  The relevant information in the claims file must be made available to the examiner for review.  The examiner must perform all necessary tests and studies.

The examination should be scheduled during a flare-up, if possible.  If it is not possible, this should be documented in the file, along with an explanation as to why an examination could not be scheduled during a flare-up.

The examiner must specifically indicate the percentage of total body area and the percentage of exposed body area affected by this disorder.  The examiner must also state what medications, if any, the Veteran uses to treat his skin disorder, including a discussion of his prescribed shampoo.  He or she must state whether the skin condition requires the use of systemic therapy, such as corticosteroids or immunosuppressive steroids.

A complete rationale should be provided for all opinions expressed.

5.  Also, schedule the Veteran for an examination by an appropriate VA medical professional in connection with the right shoulder claim.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.

The examiner should provide a diagnosis or diagnoses for each right shoulder condition, including any degenerative changes present.

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right shoulder disability was caused by, or is otherwise related to, the Veteran's active military service.

If there are symptoms related to the Veteran's claimed right shoulder disorder, including pain, that cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner should review the prior medical and lay evidence, including the prior VA examination reports and the January 2013 x-ray results.  The examiner is advised the Veteran is competent to describe symptoms that are capable of his lay observations, such as pain.

A complete rationale should be provided for all opinions expressed.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

